Citation Nr: 0418424	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-08 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities of PTSD and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associated Counsel 


INTRODUCTION

The veteran served on active duty in the Army from August 
1966 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in September 2001 and January 
2003 rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, AL. 

The veteran had a hearing with a Decision Review Officer 
(DRO) in August 2002.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
but without deficiencies in most areas or total occupational 
and social impairment.  

3.  The veteran's service-connected disabilities of PTSD and 
diabetes mellitus do not preclude him from engaging in 
substantially gainful employment that is consistent with his 
education and occupational experience.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

In July 1995, the veteran was granted service connection for 
PTSD and a 10 percent rating was assigned, effective from 
April 25, 1995.  In a September 2001 rating decision, the RO 
denied the veteran's claim for an increased rating for PTSD.  
The veteran filed a timely notice of disagreement in November 
2001.  

During the course of his appeal, in an October 2002 hearing 
officer decision, a 50 percent rating was assigned under 
Diagnostic Code 9411, effective from the date of his 
increased rating claim on March 13, 2001.  The veteran's 
appeal for a higher rating remains before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently rated as 50 percent for PTSD under 
Diagnostic Code 9411. The veteran contends that his 
psychiatric disability is more severe than currently 
evaluated, and that an increased evaluation should be 
assigned. After a review of the evidence, the Board finds 
that the evidence does not support the assignment of an 
increased rating for his PTSD disability.

Under Diagnostic Code 9411, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


A 100 percent rating is assigned for PTSD that cause total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).
 
The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Treatment records from the veteran's private physician dated 
in January 1998 and March 1999 show that the veteran 
complained of anxiety and stress with a history of PTSD.  

In a July 2001 VA examination report, the veteran complained 
of chronic sleep impairment, nightmares, irritability, 
depression, and recurrent thoughts.  The examiner reported 
that the veteran was angry, very hostile, mistrustful, and 
paranoid during the examination.  It was noted that the 
veteran had a moderately depressed mood and appropriate 
affect with memory intact and no evidence of looseness of 
associations.  The examiner stated that the veteran did not 
suffer from hallucinations or any suicidal/homicidal intent.  
However, it was noted that the veteran had limited judgment 
and insight.  The veteran reported that he had trouble at 
work because he has a "short fuse" and "does not get along 
with supervisors".  A diagnosis of PTSD with paranoid and 
depressive features was listed in the report.  In addition, 
the veteran was rated as 70 on the Global Assessment of 
Functioning Scale (GAF) in the July 2001 examination report.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score ranging between 61 to 70 reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.

A VA Mental Health Center treatment record dated in February 
2002 shows that the veteran complained of nightmares, 
irritability, and anxiety.  It was noted that the veteran was 
uncooperative during the interview with poor eye contact, 
labile mood, and congruent affect.  The examiner stated that 
the veteran exhibited limited judgment and insight but not 
suicidal/homicidal intent.  An additional July 2002 treatment 
note stated that the veteran complained of flashbacks, 
nightmares, night sweats, and irritability.  It was noted 
that the veteran had a blunt affect, euthymic mood, intact 
memory and speech classified as relevant, hesitant, and 
coherent.  An August 2002 VA treatment note detailed that the 
veteran had undergone anger management classes.  The veteran 
reported continued complaints of insomnia, nightmares, and 
anxiety.  The examiner detailed that the veteran exhibited 
poor eye contact, upset mood, congruent affect, and speech 
classified as spontaneous, relevant, and logical during the 
interview.  It was noted that the veteran did not suffer from 
any type of psychosis, obsession, or phobia.  The veteran was 
rated as 50 on the Global Assessment of Functioning Scale 
(GAF) in the February, July, and August 2002 VA treatment 
notes.  According to the Diagnostic and Statistical Manual of 
Mental Disorders, a GAF score ranging between 41-50 
represents serious symptoms (e.g. suicidal ideation, severe 
obsession rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).

An August 2002 statement submitted by B.J. Dunn, PhD., LCSW, 
shows that the veteran had presented with symptoms of 
depression and PTSD.  The physician further opined that the 
veteran's PTSD "had a long standing duration with an 
etiology directly related to his Vietnam Era Conflict 
experience".

In an August 2002 VA examination report, the veteran 
complained of insomnia, increased nightmares, irritability, 
depression, and poor anger control.  The examiner reported 
that the veteran had poor eye contact, constricted affect, 
and difficulty focusing during the examination.  It was noted 
that the veteran was suffering from recurrent thoughts, 
nightmares, and increased anxiety.  The veteran reported that 
he did not have contact with his children, has few friends, 
and had been depressed since his wife's death in 1993.  A 
diagnosis of PTSD with chronic anxiety and depression was 
listed in the report.  In addition, the veteran was rated as 
60 on the Global Assessment of Functioning Scale (GAF) in the 
August 2002 examination report. According to the Diagnostic 
and Statistical Manual of Mental Disorders, a GAF score of 
51-60 is defined in the DSM IV as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The examiner further opined that it was his 
"impression" the veteran has been chronically depressed and 
has PTSD symptoms that consist of nightmares, flashbacks, 
inability to function, and moderate depression.  

In the August 2002 DRO hearing transcript, the veteran 
reported that he left his job because he was not getting 
along with anyone and was not making money.  The veteran 
stated that he continues to suffer from symptoms including 
insomnia, memory problems, anger, anxiety, and depression.  
In addition, the veteran noted that he lives alone but that 
he maintains a family relationship with his brother.    

The Board has considered the veteran's descriptions of his 
current PTSD symptoms, but also notes that he does not have 
the medical expertise that would render competent his 
statements concerning the severity of his service-connected 
psychiatric disability.  The veteran's opinions and 
observations alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 with respect to determining the severity of his 
service-connected psychiatric disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  

The Board finds that the evidence does not support the 
assignment of a rating higher than 50 percent for PTSD.  
Based on the evidence discussed above, the veteran has a 
history of experiencing symptoms of depression, recurrent 
thoughts, poor concentration, anxiety, irritability, chronic 
sleep impairment, limited judgment, and anxiety.  Evidence of 
record also shows that the veteran has difficulty in 
maintaining and establishing work and social relationships, 
as he left a job because he did not get along with anyone, 
and as he does not communicate with his children.  However, 
it was shown that the veteran does maintain a close family 
relationship with his brother.  This evidence shows that the 
veteran's PTSD symptoms continue to meet or more nearly 
approximate the severity of occupational and social 
impairment needed for a 50 percent rating under Diagnostic 
Code 9411.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411, 38 C.F.R. § 4.7 (2003).  

The criteria for a higher schedular disability evaluation are 
not met.  The veteran does not exhibit total occupational or 
social impairment or occupational and social impairment with 
deficiencies in most areas.  He did report fleeting suicidal 
thoughts at times, but denied suicidal intent or plan.  He 
does not exhibit such symptoms as gross impairment in thought 
processes or communication or speech intermittently 
illogical, obscure, or irrelevant; delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene) or neglect of personal appearance 
and hygiene; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name; 
obsessional rituals; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); or an 
inability to establish and maintain effective relationships.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected PTSD.  Moreover, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the service-connected PTSD disability has required frequent 
periods of hospitalization or produce marked interference 
with the veteran's employment.  Even though the veteran has 
stated in the August 2002 hearing transcript that he left his 
job due to PTSD, competent medical evidence of record does 
not show that the veteran's PTSD interfered with his 
employment.  For these reasons, the assignment of an 
extraschedular rating for the veteran's PTSD disability is 
not warranted.

II.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2003).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2003).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2003).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

In December 2002, the veteran reported that his service-
connected disabilities precluded him from working, and he 
filed a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  A January 2003 rating decision denied 
the veteran entitlement to a TDIU rating.  

The veteran is currently rated as 50 percent disabled for 
PTSD, and as 10 percent disabled for diabetes mellitus.  At 
60 percent, the veteran's combined disability rating does not 
meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a).  For those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disability is sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2003).

Upon review of the history of the veteran's service-connected 
disabilities, the Board is persuaded that the current 
evidence does not warrant the conclusion that they preclude 
him from engaging in substantially gainful employment, and 
that he is totally disabled due to service-connected 
disabilities of PTSD and diabetes mellitus.  

The veteran's DD Form 214 reflects that he completed one year 
of college.  He reported in December 2002 that he had 
completed two years of college.    

Evidence of record indicates that the veteran has worked as a 
heavy equipment operator and truck driver in the past but 
that he has a "short fuse and cannot get along with his 
supervisors".  In his December 2002 claim, he stated that he 
was self-employed as an automobile mechanic from November 
1993 to April 1998.  In addition, the veteran noted that he 
was employed as a car salesman (at one dealership) from May 
1998 to May 2002.  In his December 2002 claim for TDIU, the 
veteran reported that he left his last job as a car salesman 
due to his service-connected disabilities and that his 
disabilities had affected full time employment since May 
2002.  The veteran further stated that he "was having 
problems getting along with others at work along with the 
customers due to my PTSD".  A November 2002 statement from 
the veteran's employer, a car dealership, also noted that he 
"could not get along with others".  In the August 2002 DRO 
hearing transcript, the veteran reported that he "left" his 
job due to his service-connected disability of PTSD and 
because he was "not getting along with anyone".  Competent 
medical evidence of record, including VA and private 
treatment records as well as multiple VA examination reports, 
are void of any evidence that the veteran's service-connected 
disabilities of PTSD and diabetes mellitus preclude him from 
engaging in substantially gainful employment or render him 
totally disabled. 

None of the evidence discussed above shows that the veteran's 
service-connected disabilities actually preclude him from 
engaging in substantially gainful employment, and that he is 
totally disabled due to his disability.  There is no reason 
for the Board to conclude that the veteran's service-
connected disabilities of PTSD and diabetes mellitus are so 
unusual or exceptional so as to warrant referral of the case 
for extra-schedular consideration.  See 38 C.F.R. §§ 3.321, 
4.16(b) (2003).

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete review of the veteran's 
claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support his claims for 
entitlement to an increased evaluation for his service-
connected PTSD and entitlement to a TDIU rating.  The veteran 
has not indicated the existence of any pertinent evidence 
that has not already been requested, obtained, or attempted 
to be obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.

In this case, the RO sent the veteran a letters dated in 
October 2002 as well as March and November 2003 and issued a 
statement of the case (SOC) dated in February 2004, which 
notified the veteran of the type of evidence necessary to 
substantiate his claims.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The October 2002, 
March 2003, and November 2003 letters as well as February 
2004 SOC issued by the RO also explicitly informed the 
veteran about the information and evidence he is expected to 
provide.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes directly from the language of 
38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
No. 01-944 (June 24, 2004) [withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)].

The Board notes that the October 2002, March 2003,and 
November 2003 letters as well as the February 2004 SOC issued 
by the RO were all sent to the veteran after the RO's 
September 2001 and January 2003 rating decisions that are the 
bases of the veteran's appeal.  Nevertheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran after the first AOJ adjudications of the claims, 
the content of the notice provided by the RO fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  After notice was provided, the veteran's 
claim for entitlement to an increased rating for PTSD was 
readjudicated in a supplemental statement of the case issued 
in January 2003.  In addition, the veteran's claim for 
entitlement to a TDIU rating was readjudicated after notice 
was provided in a statement of the case (SOC) issued in 
February 2004.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the October 2002, March 2003, and 
November 2003 letters from the RO as well as the January 2003 
SSOC and February 2004 SOC issued by the RO.       

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2004 SOC issued by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claims has been satisfied by the March and November 2003 
letters as well as the February 2004 SOC issued by the RO.  


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied. 

A total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



